Case 1:20-cv-04834-KAM-RML Document 9 Filed 10/09/20 Page 1 of 1 PageID #: 308




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 AGUDATH ISRAEL OF AMERICA, AGUDATH
 ISRAEL OF KEW GARDEN HILLS, AGUDATH                           No. 20-cv-04834
 ISRAEL OF MADISON, AGUDATH ISRAEL OF
 BAYSWATER, RABBI YISROEL REISMAN,
                                                               NOTICE OF
 RABBI MENACHEM FEIFER, STEVEN
                                                               APPEARANCE
 SAPHIRSTEIN,

                          Plaintiffs,

              -against-

 Andrew M. Cuomo, Governor of the State of New York
 in his official capacity,

                          Defendant.

        TODD A. SPIEGELMAN, an Assistant Attorney General in the Office of the Attorney

General of the State of New York, hereby enters his appearance as counsel for Defendant

ANDREW M. CUOMO in the above-captioned action and certifies that he is admitted to practice in

this Court.


Dated: New York, New York                         Respectfully submitted,
       October 9, 2020
                                                   LETITIA JAMES
                                                   Attorney General of the State of New York
                                                   Attorney for Defendants
                                                   By:
                                                   ________/S/______________
                                                   TODD A. SPIEGELMAN, ESQ.
                                                   Assistant Attorney General
                                                   28 Liberty Street, 17th Floor
                                                   New York, NY 10005
                                                    (212) 416-8661
                                                   Todd.Spiegelman@ag.ny.gov
TO: All counsel of record (via ECF)
